Title: To James Madison from Horatio Gates Spafford, 8 March 1825
From: Spafford, Horatio Gates
To: Madison, James


        
          Esteemed Friend
          Troy, N.Y., 3 Mo. 8, 1825.
        
        The booksellers tell me that Tourists & Travellers want a convenient Pocket Companion, not merely an Itinerary, but a descriptive account of places of public resort in the United States. I have undertaken such a Work, intended for publication in June next. Your Sweet Springs, & Warm Springs, & Hot Springs, et cetera, in Virginia, claim more notice than I have the means of giving them in this Work; and, not knowing where to apply for the necessary information, I beg leave to ask it of thee, or through thy means. My object is to give descriptive sketches of places of business, of the routes leading thence to those of public resort, distances, stages, fare, (an itinerary,) and sketches of those places, accommodations, amusements, &c.

&c. In every part of Europe, we meet with publications of this sort, & the tour of the United States is becoming so fashionable, that we must supply a similar convenience for Tourists in our country. Unwilling to trouble thee with this request, I have first written to several Post-Masters, but got no reply. Thou canst readily procure me all the information I want, probably with very little trouble to thyself, through some suitable person of thy acquaintance, & in this persuasion I permit myself to make the application. Thy attention to it would do me a great favor.
        I have sent thee, by mail, my Gazetteer, & Guide to the Canals, which I hope has been duly received. With great respect, thy friend,
        
          Horatio Gates Spafford
        
        
          P.S. I have not seen, or heard of, any analysis of the Virginia Springs, or examination of their medicinal qualities. If any have been published, do me the favor to procure them sent me, for my publications.
        
      